   Case 3:08-cr-00209-MHT-TFM Document 202 Filed 01/04/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
        v.                          )          3:08cr209-MHT
                                    )               (WO)
CARLOS L. BROOKS                    )

                                 ORDER

       This case is before the court on defendant Carlos

L. Brooks’s motion to authorize disclosure of certain

documents that are not publicly available in the court

file to his current defense attorney in a new case.

The government does not object to the disclosure of the

documents.      The court finds that the motion should be

granted, with certain exceptions.                 Documents 59, 145,

and 188 include court minutes that are only for court

use,    but   the   witness   and       exhibit   lists   attached      to

those    minutes,    and   the   related     exhibits     under    file,

will be disclosed.

       Accordingly, it is ORDERED as follows:

       (1) The motion for disclosure (doc. no. 198) is

granted to the extent set forth below.
   Case 3:08-cr-00209-MHT-TFM Document 202 Filed 01/04/21 Page 2 of 2




    (2) The clerk of the court is directed to provide

to defendant Carlos L. Brooks’s counsel, Hon. Donald L.

Colee,   the   following      documents:      doc.    nos.   59-1       and

59-2, and the related exhibits that are on file in the

clerk’s office; 86 and 86-1; 145-1 through 145-4, and

the related exhibits that are on file in the clerk’s

office; 146*; 165; and 182.

    DONE, this the 4th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




    * The request for document 146 is puzzling because
the document appears to be available for public viewing
on the docket of this case, but the court grants the
request out of an abundance of caution.
